DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
206a/b, 210a/b, 302b, 304b, 3502, 3504, 3506, 2401a/b, 1802, and 2600a/b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel, III (6,405,831) in view of Hewitt (6,109,625).
Claim 1: Daniel, III discloses a mobile access unit comprising: a base portion having a rectangular platform (Fig. 1; 12); a ladder assembly (Fig. 1; 27) mounted to said base portion in a slant with respect to said base portion (Fig. 1; 27; Col. 2, lines 13-15); and a pair of wheel assemblies (Fig. 1; 18, 19) connectable to said base portion via said connection features on either a first pair of opposite sides of said base portion or a second pair of opposite sides of said base portion such that said base portion can roll in a first direction of orientation of said ladder or a second direction perpendicular to said first direction (Fig. 1; 18, 19). 
Although, Daniel, III fails to disclose connection features on four sides of the rectangular platform.
However, Hewitt discloses a rectangular base with connection features on all four sides (Fig.1; 12). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include connection features on all four sides of the platform, as taught by Hewitt, in order to provide more flexibility when attaching the wheels.
Claim 2: Daniel, III discloses a mobile access unit as set forth in claim 1, wherein said rectangular platform comprises a side rail forming four side surfaces corresponding to the four sides thereof, and at least one support surface spanning an area inside a perimeter of said side rail (Fig. 1; 12; the chassis depicted shows a rectangular frame with floor or support surface spanning an area inside the perimeter of the side rails).  
Claim 3: Daniel, III discloses a mobile access unit as set forth in claim 2, but fails to disclose connection features comprising apertures extending through the side rail.
However, Hewitt discloses connection features comprising a set of apertures (Fig. 1; 20) extending through said side rail for receiving respective fasteners (Fig. 1; 22, 24).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include connection features comprising apertures extending through the side rails, as taught by Hewitt, in order to allow for attachment to the side rails with fasteners, making it easier to accommodate different brackets.
Claim 4: Hewitt discloses a set of apertures comprising at least four apertures (Fig. 1; 12, 22).  
Claim 5: Hewitt discloses side surfaces comprising first and second sets of apertures located adjacent respective corners of said side rail (Fig. 1; 12, 22).  
Claim 6: Hewitt discloses a third set of apertures located near a middle of each said side surface (Fig. 1; 14, 22).  
Claim 7: Daniel, III and Hewitt disclose a mobile access unit as set forth in claim 1, wherein said connection features (Fig.1; 12) are located near respective corners of said rectangular platform such that wheels of said pair of wheel assemblies will also be located near said respective corners at a first end of said rectangular platform (Daniel, III; Fig. 1; 18,19).  
Claim 8: Daniel, III discloses a mobile access unit further comprising a third wheel assembly removably connectable to said rectangular platform at a second end thereof (Fig. 1; 13,14; Col. 1, lines 62-67).  
Claim 9: Daniel, III discloses a mobile access unit wherein said third wheel assembly comprises a pivotal wheel (Fig. 1; 13,14; Col. 1, lines 62-67). 
Claim 10: Daniel, III discloses a mobile access unit wherein said third wheel assembly is connected to an elongate handle (Fig. 1; 17; Col. 1, lines 62-67). 
Claim 12: Daniel, III discloses a mobile access unit wherein said ladder assembly has a fixed portion and an extensible movable portion (Fig. 1; 27, 28; Col. 2, lines 6-10).  
Claim 13: Daniel, III discloses a mobile access unit comprising a crank arrangement for moving said extensible movable portion of said ladder assembly (Fig. 1; 36; Col. 2, lines 10-12).  
Claim 14: Daniel, III discloses a mobile access unit as set forth in claim 1, further comprising a cage (Fig. 1; 35) mounted to a distal end of said ladder assembly.  
Claim 15: Daniel, III discloses a mobile access unit as set forth in claim 1, further comprising at least one jack stand connected to said platform, said at least one jack stand being operative to prevent rolling movement of said base portion when said base portion is positioned at a selected location (Fig. 1; Col. 2, lines 1-5).  
Claim 16: Daniel, III discloses a mobile access unit comprising a ladder adapter arrangement (Fig. 2A; 41) attached to platform, said ladder adapter arrangement including a pair of ladder adapters (Fig. 2A; 41) and at least one step extending therebetween at a location above a surface of said platform (Fig. 1; 27).
 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel, III (6,405,831) in view of Hewitt (6,109,265) and in further view of Sterns et al. (3,664,458).
Claim 11: Daniel, III and Hewitt disclose the mobile access unit as set forth in claim 8, but fails to disclose a chariot portion removably attached at said second end of said platform, said chariot portion comprising a rail structure that extends only partially around said platform. 
However, Sterns et al. discloses a chariot portion (Fig. 1; 83) removably attached at said second end of said platform, said chariot portion comprising a rail structure (Fig. 1; 84-90) that extends only partially around said platform. 
While Sterns et al. discloses a chariot portion which is pivotally attached to the platform, examiner contends that if the pivot pin is removed the chariot portion then becomes removable. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include a removable chariot with guardrails, as taught by Sterns et al., to provide a cage assembly preventing a worker from falling off of the platform when in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635